Citation Nr: 9918735	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-00 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, status post acromioplasty, 
currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for acne, currently 
evaluated as 10 percent disabling.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 1985 and April 1996 rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Seattle, Washington.

On March 5, 1999, the RO certified for appeal the issues of 
entitlement to an increased ratings for degenerative joint 
disease of the left shoulder, degenerative joint disease of 
the lumbar spine, and acne, in addition to entitlement to a 
total disability rating based upon individual 
unemployability.  However, the issue of entitlement to a 
total disability rating based upon individual unemployability 
was resolved by rating decision of April 25, 1996.  Because 
certification of an appeal is for administrative purposes 
only, and does not serve to either confer or deprive the 
Board of jurisdiction of an issue, the Board finds that the 
issue of the appellant's entitlement to a total disability 
rating based upon individual unemployability is not longer 
before the Board.  See 38 C.F.R. § 19.35 (1998).

In a statement provided in lieu of VA Form 646 dated in 
February 1999, the veteran's representative stated that the 
issue of entitlement to an increased rating for degenerative 
joint disease of the left shoulder, status post acromioplasty 
was resolved by rating decision of December 9, 1996.  The 
December 1996 rating decision did result in an increased 
rating.  However, the 20 percent rating is not the maximum 
rating permissible under relevant law and regulations.  In AB 
v. Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") held that regarding a claim for an increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits are awarded."  Id. at 38.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b) (1998).  Withdrawal may be made by the appellant or 
by his representative, except that a representative may not 
withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  As the veteran 
filed the substantive appeal with regard to this issue 
personally and did not sign the February 1999 correspondence 
nor did he submit his express written consent of withdrawal 
of this issue in any other correspondence of record, the 
representative's statement as to the resolution of this issue 
is not sufficient to withdraw the issue.  Thus the issue 
remains in controversy.

The issues of entitlement to service connection for impotence 
and for headaches will be discussed in the REMAND portion of 
this decision.  


FINDING OF FACT

The veteran failed, without good cause, to report for or 
cooperate in the conduct of a VA examination which was 
scheduled to evaluate the severity of his service-connected 
disabilities.


CONCLUSION OF LAW

The claims for increased ratings for degenerative joint 
disease of the lumbar spine; degenerative joint disease of 
the left shoulder, status post acromioplasy; and for acne are 
denied as a matter of law.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.655 (1998); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). 

In this matter, the veteran has submitted well-grounded, or 
plausible claims.  38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's assignment of a rating for that 
disability, the claim continues to be well-grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In well-grounded claims, "the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination."  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995).  However, the duty to assist is not a unilateral 
obligation on VA, and a veteran seeking the assistance of VA 
in the development of a pending claim is obligated to 
cooperate in VA's effort to develop the necessary evidence 
for a comprehensive adjudication of the claim.  See Gregory 
v. Brown, 8 Vet. App. 563, 571 (1996); Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Veteran-claimants have an obligation to 
cooperate with VA's efforts to develop evidence.  See, e.g., 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (Observing that 
"[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts. If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him.").  

38 C.F.R. § 3.655 (1998) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, 
claims for increased ratings shall be denied without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (1998).

Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a).

In VA General Counsel precedent opinion VAOPGCPREC 4-91 
(February 13, 1991) VA's General Counsel determined that a 
veteran may not insist on using a recording device at a VA 
medical examination, and refusal to participate due to 
absence of such a device may be considered a failure to 
report for purposes of VA regulations governing termination 
of benefits.  

VA General Counsel's written legal opinions regarding VA 
benefits are conclusive as to all VA officials and employees.  
38 C.F.R. § 14.507 (1998).  See also 38 U.S.C.A. § 7104(c) 
(West 1991); 38 C.F.R. § 19.5 (1998) (VA General Counsel's 
precedent opinions are binding on BVA).

Pertinent Facts

In April 1997, the veteran was advised that he would be 
scheduled for a VA examination to evaluate several 
disabilities which were either related to the issues 
presently on appeal or which were referenced in 
correspondence from the veteran dated in January 1997.  The 
veteran appeared for an examination scheduled on April 28, 
1998.  Upon arrival, the veteran indicated that he wanted to 
videotape the examination.  His request was denied.  The 
veteran refused to submit to the examination unless the 
examination was taped.  The examination was not performed.  
All subsequent examinations related to the veteran's claims 
were canceled.

In April 1997, the veteran submitted a letter which indicated 
that he wanted to tape his VA examination as he had "had 
problems on previous examinations"  The veteran stated that 
the examiner conferred with another VA physician who then 
informed him that no one could be taped nor photographed 
without approval.  The veteran said that the examiner refused 
to perform the examination on videotape.  

The Board notes that in May 1994, the veteran reported for a 
VA examination for his shoulder with a video camera.  He 
insisted on having the tape recorder present during the 
examination.  The examiner proceeded to examine the veteran 
on video tape.  The veteran became upset when the examiner 
attempted to move his shoulder with the veteran's assistance.  
The examination was then terminated.

A memorandum dated in May 1994 from a physician at the VA 
facility where the  above-referenced examination was to be 
conducted recounted the events at the examination.  The 
physician then dictated the following procedure to be 
followed with regard to patients who bring a tape recorder, 
attorney or witness to any examination in their unit.  The 
policy provided the following:  " . .  the patient will be 
given the choice of leaving the tape recorder, attorney or 
witness in the waiting room or we will cancel the examination 
that day and reschedule the patient for a day when we can 
have district counsel present during the examination."  The 
proposed policy was for application to all VA patients at 
that particular VA unit.

The Board also notes that the veteran has alleged to have 
taped VA examinations in the past.  The attachment to a VA 
Form 9 submitted by the veteran in November 1995 indicates 
that he has audio tape of two VA examinations.  The 
attachment to a VA Form 9 submitted by the veteran in June 
1996 indicates that he has tape of an additional VA 
examination which references his skin disability.  Other than 
the May 1994 VA examination, the examinations of record do 
not indicate the presence or absence of a recording device.



Analysis

As is stated supra, VA has a duty to assist a veteran in the 
development of facts pertinent to well-grounded claims.  38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159 (1998).  VA's 
duty to assist includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
However, "the duty to assist is not always a one-way street.  
If the veteran wishes help, he cannot passively wait for it 
in the circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The record clearly shows that the veteran was scheduled for a 
VA examination on April 28, 1997.  He reported for the 
examination as scheduled, however, he refused to submit to 
the examination after his request to video tape the 
examination was denied.  

As the factual summary indicates, the veteran has alleged 
that he has experienced "problems" with previous VA 
examinations.  Presumably, his desire to videotape the 
examinations in question was motivated by his desire to 
obtain a more definitive record of the development of 
evidence relevant to his claim, in apparent anticipation of 
the potential "problems" to which he alludes.  In short, 
the veteran apparently desired to generate videotaped 
evidence which may have been used to resolve the anticipated 
"problems," by way of impeachment, factual attack,  
impugnment, or the undermining of the findings of VA medical 
examiners as well as to conceivably generate future claims 
for damages against VA.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).  

The veteran's effort evidences a belief that he deals with an 
adversarial benefit system.  However the veteran perceives 
his prior experiences, the Court has held that the VA system 
of claims adjudication involves the development of evidence 
in  non-adversarial proceedings, and the Board finds that the 
videotaping of examinations conducted by medical 
practitioners is inconsistent with this basic and well-
established practice.   See In the Matter of the Fee 
Agreement of James W. Stanley, Jr., 10 Vet. App. 105 (1997); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Moreover, pursuant to VA General Counsel precedent opinion 
VAOPGCPREC 4-91 (February 13, 1991), a veteran may not insist 
on using a recording device at a VA medical examination, and 
refusal to participate due to absence of such a device may be 
considered a failure to report for purposes of VA regulations 
governing termination of benefits.  Denial of a request to 
tape a VA examination does not provide good cause for the 
veteran's failure to report.  Therefore, based on the 
provisions of 38 C.F.R. § 3.655 (1998) discussed above, the 
veteran's claims of entitlement to increased ratings for 
degenerative joint disease of the lumbar spine; degenerative 
joint disease of the left shoulder, status post acromioplasy; 
and for acne must be denied as a matter of law.  See 
38 C.F.R. § 3.655 (1998); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Additional matter:

The Board has carefully considered the veteran's accounts of 
his prior attempts to have his examinations recorded.  As 
noted supra, VA General Counsel's written legal opinions 
regarding VA benefits are conclusive as to all VA officials 
and employees.  38 C.F.R. § 14.507 (1998).  See also 
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 19.5 (1998) 
(VA General Counsel's precedent opinions are binding on BVA).  
Thus VAOPGCPREC 4-91 (February 13, 1991) is binding on the 
physicians at all VA facilities.  As a result, the April 1997 
VA examiner's refusal to conduct a videotaped examination was 
proper.  Furthermore, because VAOPGCPREC 4-91 is binding on 
the physicians at all VA facilities, any action by examiners 
in the past to permit audio or video taping of examinations 
as was alleged by the veteran in VA Form 9's dated in 
November 1995 and June 1996 are considered by the Board to be 
ultra vires acts and do not constitute waiver of the 
proposition that a veteran may not insist on using a 
recording device at a VA medical examination as set forth in 
VAOPGCPREC 4-91.  Likewise, the May 1994 memorandum which set 
forth a procedure to be followed with regard to patients who 
bring a tape recorder, attorney or witness to any examination 
in that particular VA unit is also ultra vires and does not 
constitute a waiver of the General Counsel's precedential 
opinion.


ORDER

Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar spine is denied.

Entitlement to an increased disability rating for 
degenerative joint disease of the left shoulder, status post 
acromioplasty is denied.

Entitlement to an increased disability rating for acne is 
denied.


REMAND

In December 1986, the issues of entitlement to service 
connection for the residuals of exposure to herbicides, 
including headaches and impotence were remanded by the Board 
for further development.  After the requested development was 
completed, the RO was directed to readjudicate the claim and, 
if the decision remained adverse to the veteran, to issue a 
Supplemental Statement of the Case to the veteran and his 
representative.  The requested development was completed.  
However, a Supplemental Statement of the Case has not been 
issued.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board is required as 
a matter of law to ensure compliance, and will further remand 
the case to ensure compliance with the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, these issues are REMANDED for the following 
procedural due process actions:

The veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded an opportunity 
to respond to the remanded issues.  The 
case should then be returned to the Board 
for further appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals



 

